Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oehring et al. (hereinafter "Oehring")(USPAP. 20170096885) and Eslinger (20170175516).
Regarding claim 1, Oehring discloses a hydraulic fracturing system (abstract; hydraulic fracturing system) with damage accumulation monitoring, comprising: 
a pump system (pump system 36, Fig. 1) fluidly coupled to a wellhead at a wellsite (Fig. 1 shows pump system 36 flouidly coupled to a wellhead 41 at a well site next to wellbore 12) to pump a fracturing fluid into the wellhead (after being discharged from pump system 36, slurry is pumped into a wellhead assembly 41, Par. 30);
 a blender (a blender unit 28, Fig. 1) configured to mix together proppant and a fluid mixture to form the fracturing fluid (a propant source 32 contains proppant, which is delivered to the blender unit 28 as represented by line 34, where line 34 can be conveyed. Inside the blender unit 28, the proppant and fluid/additive mixture are combined to form a fracturing slurry", Par. 28);

a hydration unit (hydration unit 18 Fig. 1) configured to mix an additive into a fluid to form the fluid mixture (The fluid which in one example is water, is mixed inside of the hydration unit 18 with the additives. The fluid and additives are mixed over a period of time, to allow for uniform distribution of the additives within the fluid, Par. 28) and provide the fluid mixture to the blender (in Fig. 1, the fluid and additive mixture is transferred to a blender unit 28 via line 30, Par. 28); 
a fluid storage and delivery system configured to provide the fluid for the hydration unit; an additive storage and delivery system configured to provide the additive to the hydration unit (Fig. 1 shows additive source 24 and line 26 configured to provide the additive to the hydration unit 18). 

Oehring does not explicitly disclose "a damage accumulation monitoring system comprising a plurality of sensing devices and integrated into one or more components of the pump system, the blender system, the proppant storage and delivery system, the fluid storage and delivery system, and the additive storage and delivery system, the damage accumulation sensor system configured to monitor a plurality of parameters of the hydraulic fracturing system via the plurality of sensing devices to determine respective accumulated damage measurements of the one or more components."
Eslinger teaches "a damage accumulation monitoring system comprising a plurality of sensing devices and integrated into one or more components of the pump system, the blender 
Eslinger teaches a state estimation and run life prediction for pumping system (please see Abstract). Eslinger teaches a damage accumulation various shafts in submersible pumping system 22, Par. 39) comprising a plurality of sensing devices (Another illustrated component is a sensor unit 52 utlized in sensing a variety of wellbore parameters. It should be noted, however, that sensor unit 52 may comprise a variety of sensors: Par. 19) and integrated into one or more components of the pump system, the blender system, the proppant storage and delivery system, the fluid storage and dlivery syste, and the additive storage and delivery system ("sensor systems deployed along electric submersible pumping system 22, along casing 36, or along other regions of the wellbore 24 to obtain data for determining one or more desired parameters, as described more fully below, Par. 19), the damaged accumulation sensor system configured to monitor a plurlaiyt of parameters of the pumping system via the plurality of sensing devices ("a variety of sensor systesm 52 may comprise sensors located at surface 30 to obtain desired data helpful in the process of determining measured parameters related to prediction of failures/run life of electric submersible pumping system 22 or specific components of pumping system 22, Par. 19) to determine respective accumulated data measurements of the one or more components (sensor related to prediction of failures/run life of of electric submersible pumping system 22 or specific components of pumping system 22, Par. 19); the processing system 54 also maybe used to control operation of the pumping system, a control system for adjusting operation of the electric 
It would have been obvious to one of ordinary skilled in the art at the time of the filling of the Application to modify Oehring using the teaching in Eslinger to arrive at the claimed invention to monitor the pumping system and its components and thereby predicting the run life of a pumping system (Abstract).
Regarding claim 8, Oehring and Eslinger disclose everything as applied above. In addition, Oehring discloses a hydraulic fracturing system ("A hydraulic fracturing system", abstract), comprising: a plurality of hydraulic fracturing equipment positioned at a well site ("The system further includes hydraulic fracturing system components for making the fracturing fluid slurry", abstract), comprising: one or more pumps configured to pressurize a fracturing fluid (fig.1 shows pump system 36 fluidly coupled to a wellhead 41 at a well site next to well bore 12; "After being discharged from pump system 36, slurry is pumped into a wellhead assembly 41 ", para. [00301); and a distribution system fluidly coupled to receive and consolidate fracturing fluid from the plurality of pumps for injection into a wellhead (blender unit 28, fig. 1; "A proppant source 32 contains proppant, which is delivered to the blender unit 28 as represented by line 34, where line 34 can be a conveyer. Inside the blender unit 28, the proppant and fluid/additive mixture are combined to form a fracturing slurry", para. (0028); "A proppant source 32 contains proppant, which is delivered to the blender unit 28 as represented by line 34", para. (0028); "The fluid, which in one example is water, is mixed inside of the hydration unit 18 with the additives. In an embodiment, the fluid and additives are mixed over a period of time, to allow for uniform distribution of the additives within the fluid", para. [0028); "After being discharged from pump system 36, slurry is pumped into a wellhead assembly 41. 
	Oehring fails to explicitly disclose damage accumulation monitoring, a damage accumulation monitoring system, comprising: a plurality of sensing devices integrated into respective components of the plurality of hydraulic fracturing equipment, the plurality of sensing
devices configured to measure a plurality of usage parameters of the respective components; and a processing device configured to receive the plurality of usage parameters and determine respective damage accumulation measurements of the respective components
based at least in part on the usage parameters. 
Eslinger, in the field of state estimation and run life prediction for pumping system (title, abstract), teaches a damage accumulation monitoring system ("Additionally, virtual torque shaft data may be used to predict torsional fatigue life damage and remaining fatigue life of
various shafts in submersible pumping system 22", para. (00391), a damage accumulation monitoring system, comprising: a plurality of sensing devices ("Another illustrated component is a sensor unit 52 utilized in sensing a variety of wellbore parameters. It should be noted,
however, that sensor unit 52 may comprise a variety of sensors", para. [00191) integrated into respective components of the plurality of hydraulic fracturing equipment ("sensor systems deployed along electric submersible pumping system 22, along casing 36, or along other
regions of the wellbore 24 to obtain data for determining one or more desired parameters, as described more fully below", para. [00191), the plurality of sensing devices configured to measure a plurality of usage parameters of the respective components ("a variety of sensor

[0019]); and a processing device configured to receive the plurality of usage parameters (fig. 2 shows processor control system 54 configured to receive parameters from the sensor unit 52 and sensors 74) and determine respective damage accumulation measurements of the respective components based at least in part on the usage parameters ("sensor systems 52 may comprise sensors located at surface 30 to obtain desired data helpful in the process of determining measured parameters related to prediction of failures/run life of electric submersible pumping system 22 or specific components of pumping system 22", para. [0019); "the processing system 54 also may be used to control operation of the pumping system, a control system for adjusting operation of the electric submersible pumping system 22 in response to predictions of run life or component failure", para. (0023); "The measured data 80 is obtained from sensors, such as
sensors 74, which monitor at least one component of electric submersible pumping system 22 during operation. This data is provided to the component system degradation model 70 so that the data may be appropriately processed via processing system 54 to predict a remaining useful life of the component (or overall pumping system 22) during operation of the electric submersible pumping system 22", para. [00281).
 	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Oehring's invention using Eslinger's to arrive at the claimed invention to monitor the pumping system and its components and thereby predicting the run life of a pumping system (Esling: Abstract).


Regarding Claim 15, Oehring discloses a hydraulic fracturing method ("A hydraulic fracturing system", abstract), comprising: a pump system (pump system 36, fig. 1 ), comprising: providing a fracturing fluid to a plurality of pumps (Arranged in rows and transverse to acid
tanker 100 are pump trucks 1021-12, which make up the pump system 36 for pressurizing the slurry so that it can be injected into wellhead 41, para. (0038]); pumping the fracturing fluid into a distribution system (fig. 2 shows the slurry being pumped into pump trucks 1021-12);
injecting the fracturing fluid into a wellhead ("After being discharged from pump system 36, slurry is pumped into a wellhead assembly 41 ", para. (0030]).
Eslinger fails to explicitly disclose detecting respective usage parameters associated with of a plurality of components of the plurality of pumps, the distribution system, or the wellhead via a plurality of sensing devices instrumented thereon; and determining a damage
accumulation parameter associated with of a plurality of components of the plurality of pumps, the distribution system, or the wellhead based at least in part on the respective usage parameters.
Eslinger, in the field of state estimation and run life prediction for pumping system (title, abstract), teaches detecting respective usage parameters associated with of a plurality of components of the plurality of pumps ("Additionally, virtual torque shaft data may be used to
predict torsional fatigue life damage and remaining fatigue life of various shafts in submersible pumping system 22", para. (0039]), the distribution system, or the wellhead via a plurality of sensing devices instrumented thereon ("Another illustrated component is a sensor unit 52 utilized in sensing a variety of well bore parameters. It should be noted, however, that 
pumps, the distribution system, or the wellhead based at least in part on the respective usage parameters ("sensor systems deployed along electric submersible pumping system 22, along casing 36, or along other regions of the well bore 24 to obtain data for determining
one or more desired parameters, as described more fully below", para. [0019); "a variety of sensor systems 52 may comprise sensors located at surface 30 to obtain desired data helpful in the process of determining measured parameters related to prediction of failures/run life of electric submersible pumping system 22 or specific components of pumping system 22", para. (0019); "sensor systems 52 may comprise sensors located at surface 30 to obtain desired data helpful in the process of determining measured parameters related to prediction of failures/run life of electric submersible pumping system 22 or specific components of pumping system 22", para. (0019); "the processing system 54 also may be used to control operation of the pumping system, ... ,a control system for adjusting operation of the electric submersible pumping system 22 in response to predictions of run life or component failure", para. (0023]).
It would have been obvious to one of ordinary skilled in the art at the time of the filling of the Application to modify Oehring's invention using Eslinger's to arrive at the claimed invention as specified in claim 10 to monitor the pumping system and its components and thereby predicting the run life of a pumping system (abstract of Esling).

Regarding claims 2, 9, 16, Oehring and Eslinger disclose everything as applied above (see claim 1). Oehring does not explicitly disclose wherein the accumulated damage 
Esling teaches "wherein the accumulated damage measurement of a component is indicative of an amount of actual usage incurred by the component during a period of time": Esling teaches sensor systems deployed along electric submersible pumping system 22, along casing 36, or along other regions of the wellbore 24 to obtain data for determining one or more desired parameters, as described more fully below, sensor systems 52 may comprise sensors located at surface 30 to obtain desired data helpful in the process of determining measured parameters related to prediction of failures/run life of electric submersible pumping system 22 or specific components of pumping system 22 at Par. 19. The measured data 80 is obtained from sensors such as sensors 74 which monitor at least one component of electric submersible pumping system 22 during operation. This data is provided to the component/system degradation model 70  so that the data may be appropriately processed via processing system 54 to predict a remaining useful life of the component or overall pumping system 22 during operation of the electric submersible pumping system. Please see Par. 28).
It would have been obvious to one of ordinary skilled in the art at the time of the filling of the Application to modify Oehring's invention using the teaching in Eslinger's to arrive at the claimed invention to monitor the pumping system and its components and thereby predicting the run life of a pumping system (Abstract).
Regarding Claims 3, 10, 17, Oehring fails to explicitly disclose wherein the damage accumulation monitoring system further determines an estimated remaining life of the component based on the accumulated damage measurement, wherein the estimated remaining life is expressed as a percentage.

It would have been obvious to one of ordinary skilled in the art at the time of the filling of the Application to modify Oehring's invention using Eslinger's to arrive at the claimed inveinto to monitor the pumping system and its components and thereby predicting the run life of a pumping system (abstract of Esling) and to provide any type of displayed/indicated information on the estimated remaining life is expressed as a percentage since such a modification depends only on the intended use of the apparatus/system and the desired information to be displayed. The motivation for doing so would have been to providing a better scale for the life time of the parts and thereby alarming the operator on the optimum time to replace the pumping parts.
Regarding Claims 4, 11, 18, Oehring fails to explicitly disclose wherein the damage accumulation monitoring system further determines a damage accumulation rate based on the accumulated damage measurement with respect to the duration of the period of time.

respect to the duration of the period of time ("the control aspects of processing system 54 may be automated so that automatic adjustments to the operation of pumping system 22 may be implemented in response to run life/component failure predictions resulting from data processed according to algorithm 66", para. [0023]; "Referring generally to FIG. 3, an example of overall algorithm 66 is illustrated as one technique for evaluating data related to electric submersible pumping system 22 in a manner facilitating run life prediction", para. [0024]; this shows the amount of usage for the pumping system 22 components over a period of time).
It would have been obvious to one of ordinary skilled in the art at the time of the filling of the Application to modify Oehrings' invention using Eslinger's to arrive at the claimed invention as specified in claims 4, 11, and 18 for avoiding the pumping system from a failure and thereby automatically adjust the operation of pumping system in response to the life/failure time for a components (para. [0023] of Esling).

Regarding Claim 7, Oehring fails to explicitly disclose wherein the use parameters include one or more of a set of parameters including operation time, observed cycles, amount pumped, fuel consumed, power consumed, number of start/stops, or amount of flow.
Eslinger, in the field of state estimation and run life prediction for pumping system (title, abstract), teaches wherein the use parameters include one or more of a set of parameters including operation time, observed cycles, amount pumped, fuel consumed, power

to process data from the sensors and/or other data according to a desired overall algorithm which facilitates prediction of system run life. In some applications, the processing system 54 is in the form of a computer based control system which may be used to control, for example,
a surface power system 56 which is operated to supply electrical power to pumping system 22 via power cable 46", para. [0020]; ''This allows the processing system 54 to be used as a control system for adjusting operation of the electric submersible pumping system 22 in response to predictions of run life or component failure. In some applications, the control aspects of processing system 54 may be automated so that automatic adjustments to the operation of pumping system 22 may be implemented in response to run life/component failure predictions resulting from data processed according to algorithm 66", para. [0023]).
It would have been obvious to one of ordinary skilled in the art at the time of the filling of the Application to modify Oehring's invention using Esling to arrive at the claimed invention as specified in claim 7 to avoid the pumping system from a failure and thereby automatically adjust the operation of pumping system in response to the life/failure time for a components (para. [0023] of Esling).	
	Regarding claims 6, 13, 20, Oehring fails to explicitly disclose wherein the datamage accumulation monitoring system updates the damage accumulation rate over time. 
 Eslinger, in the field of state estimation and run life prediction for pumping system (title, abstract), teaches updating the damage accumulation rate over time ("The measured motor winding temperatures are then used in the corresponding degradation model 70 to predict in real-. In this specific example, the degradation model 70 may be programmed or otherwise configured to predict the remaining useful life of the motor magnet wire based on the motor winding temperatures according to predetermined relationships between useful life and temperatures", para. (00291).
 	It would have been obvious to one of ordinary skilled in the art at the time of the filling of the Application to modify Oehring's invention using Eslinger's to arrive at the claimed invention as specified in claims 6, 13, 20 for avoiding the pumping system from a failure and thereby automatically adjust the operation of pumping system in response to the life/failure time for a components (Par. 23 of Eslinger).
Allowable Subject Matter
Claims 5, 12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 5, 12, and 19, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "wherein the damage accumulation monitoring system further determines an estimated maintenance time based on the damage accumulation rate and the accumulated damage measurement" in combination with other limitations in the claims as defined by Applicants. 
Conclusion




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        March 5, 2022